Citation Nr: 1735667	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  10-01 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA dependency benefits in the amount of $14,125.00.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1968 to July 1974, and from June 1978 to April 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 determination of the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the Veteran's request for a waiver of recovery of an overpayment of VA dependency benefits in the amount of $14,125.00.  

In September 2010, the Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  

The claim was previously before the Board in June 2011, at which time the Board found that the Veteran's debt was validly created, and remanded the claim for further development.  The claim returned to the Board in April 2012 and was again remanded for purposes of additional development.  It now returns for final appellate review. 

Finally, the Board further notes that in May 2015, during the pendency of this appeal, the Veteran was found to be incompetent to handle his VA benefits and a fiduciary was appointed to manage them for him. The fiduciary has not prosecuted the Veteran's appeal and, therefore, the Veteran has been listed as the appellant in this appeal rather than the fiduciary.


FINDINGS OF FACT

1.  Recovery of the overpayment in the amount of $14,125.00 would defeat the purpose of the VA dependency compensation benefits program.

2.  A waiver of the overpayment in the amount of $14,125.00 would not result in unjust enrichment by the Veteran.

3.  The Veteran's reliance on VA dependency benefits did not result in relinquishment of a valuable right or incurrence of a legal obligation, and repayment of the overpayment debt would result in undue hardship.


CONCLUSIONS OF LAW

1.  The creation of the overpayment in the amount of $14,125.00 did not involve fraud, misrepresentation, or bad faith on the part of the Veteran. 38 U.S.C.A. 
§ 5302(c) (West 2014); 38 C.F.R. §§ 1.963 (a), 1.965(b) (2016).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for waiver of recovery of the overpayment of VA dependency benefits in the amount of $14,125.00 are met.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.963, 1.965 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, noting that the statute at issue in such cases is found in Chapter 53, Title 38, United States Code; therefore, the VCAA is not for application in this matter.  See Barger v. Principi, 16 Vet. App. 132 (2002).

Analysis

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. 
§ 5302; 38 C.F.R. § 1.962. A claimant has the right to dispute the existence and amount of the debt.  38 U.S.C.A. § 501 (West 2014); 38 C.F.R. § 1.911 (c) (2016). 

Any indebtedness of a veteran can be waived only when the following factors are determined to exist: (1) there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver; and, (2) collection of such indebtedness would be against equity and good conscience.  38 U.S.C.A. § 5302 (c); 38 C.F.R. § 1.963 (a).  A finding of fraud, misrepresentation, or bad faith precludes a grant of a waiver of recovery of the overpayment.  "Bad faith" is defined in VA regulations as "unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government."  38 C.F.R. § 1.965 (b)(2).

The controlling legal criteria provide that the standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate the need for reasonableness and moderation in the exercise of the Government's rights. 38 C.F.R. § 1.965 (a).  The decision reached should not be unduly favorable or adverse to either side. The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the U.S. Government. 

In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) the fault of the debtor; (2) balancing of faults between the debtor and VA; (3) undue hardship of collection on the debtor; (4) whether collection would defeat the purpose of an existing benefit to the veteran; (5) whether failure to collect a debt would result in the unjust enrichment of the veteran; and (6) whether the veteran changed positions to his detriment in reliance upon a granted VA benefit.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965 (a); Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

Essentially, the Veteran contends that a waiver of the overpayment of dependency benefits should be granted on the basis of equity and good conscience.  The Veteran was first awarded an additional amount of compensation benefits for his wife, M.M.J., in February 1990.  The Veteran divorced M.M.J. on August 2, 2000 and married his current wife, C.B.S., on August 9, 2000.  He then collected dependency benefits, intended to support M.M.J., from August 2000 until December 1, 2008, at which time he informed VA of his remarriage to C.B.S.  As a result, an overpayment of $14,125.00 was created.

As noted in its June 2011 decision, the Board has found that the debt was validly created.  The matter before it at present is whether or not a waiver of that amount should be granted.  The Veteran asserts that, although he was no longer married to M.M.J. for the period from August 2000 to December 1, 2008, he was nonetheless married and entitled to the additional compensation, as his number of dependents did not change.

The Board finds that the creation of the overpayment in the amount of $14,125.00 did not involve fraud, misrepresentation, or bad faith on the part of the Veteran.  See 38 U.S.C.A. § 5302 (c); 38 C.F.R. §§ 1.963 (a), 1.965(b).  In this case, the Veteran genuinely believed that, because he remarried within a week of his divorce, his entitlement to benefits for purposes of spousal support did not change.  

As the evidence does not establish fraud, misrepresentation, or bad faith on the part of the Veteran, the Board will next determine if a waiver of recovery of the indebtedness is warranted on the basis of equity and good conscience under 38 U.S.C.A. § 5302 (a); 38 C.F.R. §§ 1.963 (a), 1.965(a).  For the reasons discussed below, the Board finds that repayment of the Veteran's indebtedness would violate principles of equity and good conscience, and that a waiver of the overpayment of $14,125.00 is warranted.

The first two elements for consideration under 38 C.F.R. § 1.965 (a) are the fault of the debtor, and balancing the fault of the debtor and VA.  The Board finds that the Veteran is at fault in the creation of the overpayment, and that there is no fault of VA that could be balanced against the Veteran's fault.  The record reflects that VA notified the Veteran, on numerous occasions, of his responsibility to immediately report to VA when there was any change in the number or status of dependents.  Therefore, the Veteran should have been aware that his August 2000 divorce from M.M.J. and, a week later, his marriage to C.B.S., triggered a responsibility to notify VA of such changes.  The Board finds that the failure to provide such notification lies solely with the Veteran and that VA is not at fault.

The Board next finds that recovery of the overpayment in the amount of $14,125.00 would defeat the purpose for which the VA dependency benefit was intended, and that waiver of the overpayment debt would not result in unjust enrichment by the Veteran.  VA's dependency benefits provide additional monthly benefit payments to veterans with dependents, including dependent spouses.  In this case, recovery of the overpayment would defeat the purpose of the VA dependency benefits of providing additional benefits for the Veteran's spouse, because the Veteran was in fact married, albeit to a different spouse.  

Moreover, because the Veteran was married during the period from August 2000 to December 2008, he was not unjustly enriched for the VA dependency amount he received based on having a dependent spouse.  Given the Veteran's testimony that he believed that his almost-immediate remarriage meant his marital status essentially did not change, the Board finds that the Veteran had no intention to receive a benefit that was not due to him; therefore, waiver of the overpayment debt would not result in unjust enrichment by the Veteran.

Finally, the record does not reflect that reliance on VA dependency benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  Moreover, the Board finds that repayment of the overpayment debt would likely result in undue hardship.  In July 2014 and May 2017, the Veteran submitted a VA Form 5655, each showing that his monthly income was less than his reported monthly expenditures.  Statements submitted by the Veteran's wife in July 2014 and May 2017 indicated that the couple was consistently unable to meet their monthly financial obligations.    

Thus, based on the foregoing and resolving all reasonable doubt in the Veteran's favor, the Board finds that recovery of the overpayment in the amount of $14,125.00 would be against the principles of equity and good conscience, and the amount of overpayment debt should be waived.  See 38 C.F.R. §§ 1.963, 1.965. 


ORDER

A waiver of recovery of an overpayment of VA dependency benefits in the amount of $14,125.00 is granted.




____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


